 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICO LYNTICE RILEY,                                 No. 2: 18-cv-3050 KJN P
12                        Petitioner,
13            v.                                          ORDER
14    JARED D. LAZANO,
15                        Respondent.
16

17           Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion to stay this

19   action pending exhaustion of additional claims. (ECF No. 9.)

20           On August 9, 2019, petitioner filed a letter requesting the status of this action. (ECF No.

21   10.) Petitioner is informed that his request for a stay is under submission.

22           Petitioner is not required to await resolution of his request for a stay before returning to

23   state court to properly exhaust his state court remedies. In the event that petitioner exhausts any

24   claims in the California Supreme Court prior to this court’s resolution of his request for a stay,

25   petitioner is advised to file a notice of exhaustion in this court.

26           IT IS SO ORDERED.

27   Dated: August 23, 2019
     Ri3050.ord
28
                                                          1
